Citation Nr: 1202348	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-44 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1998 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran was discharged under other than honorable conditions.  A December 2007 administrative decision from the Portland RO found the Veteran's period of active service to be honorable for VA purposes.  

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required with respect to the Veteran's claim for service connection.

In order to establish service connection, three elements must be established. There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 25 (1999). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  "Psychosis" is defined by regulation to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Regarding the PTSD claim, to establish service connection the record must contain: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2011).

The regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

Concerning the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD, the Board notes that the claimed stressors include several incidents during her time on active duty.  She contended during hearing testimony that she was given an internal examination with a broken speculum while in boot camp.  She also testified that she was punched while in boot camp by another recruit.  She indicated that she was harassed while serving on the S.S. Harry Truman, and noted an occasion when someone came into her bunk to grope and verbally harass her.  She also indicated that she was traumatized when she witnessed a pipe burst and when a line caught her foot.  The Veteran also provided testimony regarding an incident in which a plane teetered off the side of the ship- she was acquainted with.  Additionally, three pilots were shot down while she was on watch.  The Veteran was unable to identify a time period more specific than a period of years for the events on-board the ship.  She also testified that she had never received psychiatric treatment prior to entering the Navy in 1998.  

The service personnel records indicate several disciplinary actions culminating in punishment.  The first such document indicates a counseling statement with the period of report from August 1998 to March 1999.  The report indicates that the Veteran required constant supervision to complete even the minimal of tasks; she lacked self control and personal responsibility; and she was immature and lacked the mental acuity to think through everyday common logic situations.  Her poor performance, to include non-judicial punishment during October 1999, February 2000 and May 2001, culminated in her administrative separation from the Navy.
  
The Veteran's service treatment records indicate that she was provided mental status examinations while at Recruit Training at the Great Lakes Naval Training Center.  The May 1998 examination indicated no diagnosis and the June 1998 evaluation indicated occupational problems.  She threatened suicide in February 2000 because she was being recommended for administrative separation by her executive officer (XO).  The assessment was adjustment disorder.  Upon separation in May 2002, she indicated that she had in the past or at that time had frequent trouble sleeping but she denied depression, excessive worry, or nervous trouble of any sort.

Private treatment records post-service indicate that the Veteran was psychiatrically treated prior to active duty, in contrast to her hearing testimony with the undersigned Veterans Law Judge.  More specifically, a May 2006 private treatment note indicates that she was diagnosed with bipolar disorder at age 16, with many psychiatric admissions thereafter.  The Veteran also reported 10 to 12 years of daily heroin use.  The diagnosis was PTSD, though no stressors were indicated.  A February 2007 private treatment record indicates that the Veteran was treated at Langley Porter neuropsychiatric beginning at the age of 8.  The provider indicated a diagnosis of bipolar affective disorder, Type II.  Additionally, a Behavioral Assessment dated May 2007 reflects that the Veteran was in foster care beginning at the age of 9 and she was sexually abused and raped.  Her first suicide attempt occurred at age 15.  She was first treated at Langley Porter in California for psychiatric problems and then St. Mary's in California.  She was diagnosed with Major Depression; rule out chemical dependency and PTSD.  

The Veteran's VA treatment records reference depression and PTSD in April 2004.  A diagnosis of borderline personality disorder is noted beginning in August 2005.  A May 2009 treatment note indicates Axis I diagnoses of mood disorder and heroin dependence with an Axis II diagnosis of borderline personality disorder by history.

The Veteran was afforded a VA examination in September 2009.  She was diagnosed with Axis I diagnoses of major depression, opioid dependence, and alcohol abuse.  An Axis II diagnosis of borderline personality disorder was also indicated.  The examiner also commented on diagnoses of rule out bipolar disorder and rule out PTSD related to childhood abuse.  The examiner did not believe that the current psychiatric issues are the result of events during her military service and instead found that the current functional impairment was most likely the result of chemical dependency and a mood disorder, with some ongoing instability due to a personality disorder.

The Board notes that the September 2009 examiner did not specifically consider whether the Veteran's psychiatric disorder is related to in-service treatment, or if the record indicates psychosis within one year of discharge.  

The Board finds that medical history provided by the Veteran prior to her August 2011 hearing consistently discusses her pre-existing mental health conditions,  including depression and a diagnosis of bipolar disorder in adolescence.  This contrasts with the Veteran's hearing testimony.  Sucb testimony is deemed not credible, as it is inconsistent with a multitude of assertions made by the Veteran prior to her claim for benefits from VA.  Thus, the first prong rebutting the presumption of soundness, clear and unmistakable evidence of a pre-existing condition, is thus satisfied. The second prong for rebuttal is clear and unmistakable evidence that said condition was not aggravated by service.  On this point, the record contains clear and unmistakable evidence.  In this regard, the Board notes that the Veteran had two mental status examinations to determine if she was mentally sound just after induction.  At neither examination was a psychiatric disability diagnosed.

Thus, the presumption of soundness is here rebutted and 

the pertinent question for service connection is whether any current acquired psychiatric disorders were aggravated by active duty military service.  Thus, the Veteran must be afforded a VA examination to determine such.  See 38 U.S.C.A. § 5103A (d) ; 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the record indicates that the Veteran was treated at the Richmond VA Medical Center just after her separation from active duty as her initial treatment at the San Francisco VA Medical Center in October 2003 indicates she had transferred medical care from there.  Thus, the RO/AMC must request records from the Richmond VA Medical Center dated from the Veteran's discharge in May 2003 to October 2003.  

The Board additionally notes that the Veteran, in the course of psychiatric treatment, indicated that she had received prior private psychiatric treatment.  The Veteran should be requested details of such treatment so that pertinent records can be obtained.

Ongoing medical records from the Portland VA Medical Center (VAMC) should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also finds that the Veteran's claim for PTSD necessitates additional notice concerning her claim for service connection based on in-service sexual assault.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with the notice required in 38 C.F.R. § 3.304 pertaining to claims for service connection for PTSD based on personal assault. 

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who treated her for mental health problems to include Langley-Porter and St. Mary's, both in California.  After obtaining any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request which are not already contained in the claims file.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, obtain and associate with the claims file the Veteran's treatment records from the Portland VAMC and the Richmond VA Medical Center, not already associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that a diagnosis of PTSD is warranted based on an in-service assault or abuse or, in the alternative, if the Veteran's current psychiatric disability is related to events prior to or after her period of active duty.  Moreover, any diagnoses in addition to PTSD should be noted.  For each such diagnosis, the examiner should state whether it is at least as likely as not that such disability was aggravated beyond the normal progression by active service.

The examiner should additionally comment if there is any evidence in the claims file to warrant service connection based on psychosis within one year of discharge from active duty.

The Veteran's claims file, to include a copy of this REMAND, should be made available to and reviewed by the examiner.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  The claim for service connection should then be re-adjudicated.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


